CONCURRING OPINION.
Barber, Judge,
specially concurring, with whom Smith, Judge, joins:
We concur in the conclusion reached in the opinion of Montgomery, Presiding Judge, but prefer to rest it on the following grounds:
Paragraph 451 of the tariff act of 1909 lays a duty of 5 per cent ad valorem on band, bend, and belting leather; a duty of 15 per cent ad valorem on certain designated skins dressed and finished, and an additional duty of 10 per cent ad valorem on leather cut into forms suitable for conversion into manufactured articles. The merchandise here in question was classified by the collector as skins, dressed and finished and cut out into forms. The importation was accordingly *289assessed for duty at 25 per cent ad valorem. The importers objected to tb.e classification of tbe merchandise and the duty assessed thereon and specifically claimed in their protest that the merchandise was band or belting leather and that it was subject to a duty of only 5 per cent ad valorem. Fairly construed we think that this protest must be regarded as claiming that the merchandise was band or belting leather and as denying that it was cut into forms. The issue as made up, therefore, on the assessment of the collector and the protest thereto by the importers involved the determination of three questions of fact — first, was the merchandise skins, dressed and finished; second, if not skins dressed and finished, was it band or belting leather; and, third, was it cut into forms.
That these wore the issues raised by the protest was as well known to the collector as it was to the importers, and on those issues the Government and the importers went to trial before the board. The importers established by evidence that the goods were band or belting leather, but failed to establish their claim that the leather was not cut into forms. From that it follows that their protest should have been sustained as to their claim that the merchandise was band or belting leather, and that it should have been overruled as to the claim that the leather was not cut into forms.